IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-61,443-02


EX PARTE REGINALD BLANTON





ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
AND MOTION FOR STAY OF EXECUTION
FROM CAUSE NO. 2000CR3452 IN THE 399TH JUDICIAL DISTRICT COURT
BEXAR COUNTY


Per Curiam.  Hervey, j., not participating.

O R D E R


	This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071, § 5.
	In August 2001, a jury found applicant guilty of the offense of capital murder.  The
jury answered the special issues submitted pursuant to Texas Code of Criminal Procedure
Article 37.071, and the trial court, accordingly, set applicant's punishment at death.  This
Court affirmed applicant's conviction and sentence on direct appeal.  Blanton v. State, No.
AP-74,214 (Tex. Crim. App. June 30, 2004)(not designated for publication).  Applicant filed
his initial post-conviction application for writ of habeas corpus in the trial court on
November 17, 2003.  This Court denied relief.  Ex parte Blanton, No. WR-61,443-01 (Tex.
Crim. App. June 22, 2005)(not designated for publication).  Applicant's subsequent
application was filed in the trial court on October 19, 2009.
	Applicant presents two allegations in his application.  One pertains to the
discriminatory use of peremptory challenges and the other to the discriminatory use of the
jury shuffle procedure.  We have reviewed the application and find that applicant's
allegations fail to satisfy the requirements of Article 11.071 § 5.  Accordingly, the application
is dismissed, and applicant's motion to stay his execution is denied.   
	IT IS SO ORDERED THIS THE 21ST DAY OF OCTOBER, 2009.

Do Not Publish